Eisii, C. J.
In an action for damages for personal injuries, a petition was not open to general demurrer, which .alleged, in substance, that the plaintiff, an adult, was a passenger at night on a greatly .overcrowded street-car of the defendant company; that after the conductor had called a given street at which plaintiff desired to alight, plaintiff signalled the conductor, who in turn signalled.the motorman to stop the car at that street; that plaintiff, thinking that such street had practically been reached, proceeded at once, for the purpose of promptly alighting, and in full view of the conductor, to work his way from the center of the car along the crowded aisle to the rear platform and on to the steps, both the platform and the steps being also crowded with passengers; that by reason of his shortness of stature and' the crowded condition of the aisle, platform, and steps, plaintiff was unable to see or locate just where the car was; that, thinking that' the car had stopped, relying on the call of the conductor, and being unable, on account of the crowd on the steps, tp see the ground, plaintiff stepped from the platform on to the steps, when he discovered that the car was in motion, but too late to recover himself on account of the passengers on the steps; and that being unable, on account of the number of such passengers, to catch hold of the bars at the sides of the steps, provided for the use of passengers in boarding and alighting from the car, plain*451tiff was violently thrown to the pavement arid injured and damaged as set forth. ■
Submitted May 19,
Decided October 13, 1908.
Action for damages. Before Judge Pendleton. Fulton superior court. November 11, 1907.
A. E. Wilson, for plaintiff.
Rosser & Brandon and Walter T. Colquitt, for defendant.

Judgment reversed.


All the Justices concur.